Citation Nr: 0405734	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as an injured right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in August 2001, which denied service connection for a 
right knee condition, claimed as injured right knee.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See veteran's VA Form 9 
(appeal to the Board).

The veteran's motion to advance his appeal on the Board's 
docket was granted on February 12, 2004.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center, in Washington, D.C.  
VA will notify the veteran further if action is required on 
his part.


REMAND

Having reviewed the entire record in this claim, the Board 
finds that a remand is warranted for further evidentiary 
development before the claim can be adjudicated on its 
merits, and to ensure that the veteran's due process rights 
are met.  

First, the Board notes that the report of a physical 
examination dated one day prior to separation from service 
notes that the veteran had reported, or was determined to 
have had, acute synovitis of the right knee in December 1945.  
No such condition is noted in the veteran's entrance 
examination report, dated in June 1944.  No further details 
about the treatment of synovitis of the right knee are 
provided in the service medical records.   

Post-service medical and non-medical records indicate that, 
as long ago as in the early 1980s, the veteran complained of 
a "bum knee," which the veteran attributes to an in-service 
twisting injury to the right knee.  In August 1982, Dr. J. 
W., a private physician, diagnosed the veteran with 
degenerative joint disease of the right knee.  

Further, in a statement received in July 2002, Dr. J. W. 
diagnosed the veteran with arthritis of the right knee and 
opined: "[Right] knee injured in my opinion in the WWII."  
On its face, this opinion appears to favor the veteran's 
claim for the purposes of determining service connection.  
However, the Board finds that Dr. J. W.'s opinion, without 
more, is insufficient to grant service connection, as it does 
not speak to whether there is any relationship between the 
right knee synovitis noted in the separation examination 
report and degenerative joint disease first diagnosed in 
1982.  The opinion merely provides that the doctor believes 
the veteran's accounting of an in-service knee injury 
incurred over five decades ago.  Nor is there any medical 
evidence that the veteran still has synovitis first noted in 
service.  In short, the Board does not have sufficient 
medical evidence to determine whether the veteran's current 
right knee disability, to include degenerative joint disease, 
is causally or etiologically related, in whole or in part, to 
synovitis first noted in service or any in-service knee 
injury.   

On a different matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), enacted on November 9, 
2000 and codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 
5107 (West 2002), redefined the obligations of VA with 
respect to the duty to assist, imposed on VA certain 
notification requirements, and eliminated the requirement 
that a claim be well-grounded.  Final VA regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted the VCAA to mean that claimants must 
be given VCAA notifications as part of the due process 
accorded to claimants.  A valid VCAA notification would 
include VCAA provisions, a specific discussion of what VA 
would do to assist claimants, including notification of what 
evidence the VA would obtain on the claimants' behalf, and 
what the claimants must provide to substantiate their claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The RO's rating decision (dated in August 2001) giving rise 
to this appeal was adjudicated in accordance with pre-VCAA 
law requiring that a claim be well-grounded.  Further, the 
veteran was never informed of VCAA consistent with VCAA, VA 
regulations implementing VCAA, and applicable legal 
precedent.    

In light of the foregoing, and to ensure that the veteran's 
due process rights are met, this claim is REMANDED for the 
following:

1.  On remand, the RO must ensure that all 
obligations have been satisfied in accordance 
VCAA, as amended, VA regulations implementing 
VCAA, and any applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO shall schedule the veteran for 
a VA medical examination to determine 
whether the veteran's current right knee 
disability is, at least as likely as not, 
causally or etiologically related to the 
synovitis of the right knee noted in 
service or any in-service right knee 
injury.  The veteran's claims folder 
should be made available to the VA 
medical examiner.  Any report resulting 
from the examination should be associated 
with the veteran's claims folder.  

3.  After completion of the directives 
above, and following any further 
appropriate development, the RO shall 
review the veteran's claims folder again 
to determine whether service connection 
is warranted.  If the decision remains in 
any manner adverse to the veteran, the RO 
shall provide the veteran a Supplemental 
Statement of the Case and give him an 
appropriate amount of time to respond to 
it.  Thereafter, the case should be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



